
	
		II
		111th CONGRESS
		1st Session
		S. 737
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2009
			Ms. Collins (for herself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Independence and Security Act of 2007
		  to authorize the Secretary of Energy to conduct research, development, and
		  demonstration to make biofuels more compatible with small nonroad engines, and
		  for other purposes.
	
	
		1.Biofuels distribution and
			 advanced biofuels infrastructureSection 248 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17054) is amended—
			(1)in subsection
			 (a), by striking and new alternative distribution infrastructure
			 and inserting , new alternative distribution infrastructure, and effects
			 on small engines; and
			(2)in subsection
			 (b)—
				(A)in paragraph (8),
			 by striking and after the semicolon at the end;
				(B)by redesignating
			 paragraph (9) as paragraph (10); and
				(C)by inserting
			 after paragraph (8) the following:
					
						(9)problems
				associated with the use of biofuels in small nonroad engines;
				and
						.
				
